Citation Nr: 1107014	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  09-21 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to a compensable evaluation for residuals of a 
crush injury of the right lower calf with postoperative release 
gastrocnemius aponeurosis (right calf disability).

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States




ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1964 to February 
1968 and from October 1969 to October 1979.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.

In his May 2009 substantive appeal, the Veteran requested a 
hearing at a local VA office before a member or members of the 
Board.  After being scheduled and notified of a hearing in 
December 2009, the Veteran informed the RO, in a December 2009 
correspondence, of his request to cancel his scheduled hearing.  
Accordingly, the hearing request is considered to have been 
withdrawn.  See 38 C.F.R. § 20.702 (2010).

The issue of service connection for bilateral hearing loss is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's right calf disability results in no more than 
slight limitation of function, to include pain, spasms, and 
stiffness.

2.  The Veteran's right ankle disability results in moderate, 
limited range of motion.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for the 
Veteran's right calf disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 
4.7, 4.10, 4.21, 4.40, 4.45, 4.73; Diagnostic Code 5311 (2010).

2.  The criteria for a separate 10 percent, but no higher than 10 
percent, disability rating for a right ankle disability have been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.71a, 
Diagnostic Code 5271 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes. 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for that 
rating; otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating with 
impairment of function, will be expected in all cases.  38 C.F.R. 
§ 4.21.  Therefore, the Board has considered the potential 
application of various other provisions of the regulations 
concerning VA benefits, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's 
disability in reaching its decision.  Schafrath v. Derwinski, 1 
Vet. App. 589, 595 (1991).

In deciding the Veteran's increased evaluation claims, the Board 
has considered the determinations in Fenderson v. West, 12 Vet. 
App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505, 509 
(2007), and whether the veteran is entitled to an increased 
evaluation for separate periods based on the facts found during 
the appeal period.  In Fenderson, the U.S. Court of Appeals for 
Veterans Claims (Court) held that evidence to be considered in 
the appeal of an initial assignment of a rating disability was 
not limited to that reflecting the then current severity of the 
disorder.  In that decision, the Court also discussed the concept 
of the "staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed with, 
it was possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found during 
the appeal period.  Id. at 126.  Hart appears to extend Fenderson 
to all increased evaluation claims.

The basis of disability evaluations is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life, including 
employment.  38 C.F.R. § 4.10.

Service connection was established for a right calf disability in 
a February 1992 rating decision when a noncompensable evaluation 
was assigned.  Currently, a noncompensable disability rating is 
in place for the Veteran's right calf disability.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible behavior 
on motion.  Weakness is as important as limitation of motion, and 
a part that becomes painful on use must be regarded as seriously 
disabled.  Under 38 C.F.R. § 4.45, factors of joint disability 
include increased or limited motion, weakness, fatigability, or 
painful movement, swelling, deformity or disuse atrophy.

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Under 38 C.F.R. 
§ 4.59, painful motion is an important factor of disability from 
arthritis and actually painful joints are entitled to at least 
the minimum compensable rating for the joint.  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).

The Veteran's injury to the right lower calf is rated under the 
criteria for evaluating muscle injuries contained in 38 C.F.R. § 
4.73.  The applicable Diagnostic Code is DC 5311, which applies 
to Muscle Group XI, including the posterior and lateral crural 
muscles, and muscles of the calf: (1) triceps surae 
(gastrocnemius and soleus); (2) tibialis posterior; (3) peroneus 
longus; (4) peroneus brevis; (5) flexor hallucis longus; (6) 
flexor digitorum longus; (7) popliteus; (8) plantaris.  The 
function of Muscle Group XI involves propulsion, plantar flexion 
of foot (1); stabilization of arch (2, 3); flexion of toes (4, 
5); and flexion of knee (6).  

Under this diagnostic code, a noncompensable disability rating is 
warranted if impairment of this muscle group is slight, a 10 
percent disability rating is warranted if it is moderate, a 20 
percent disability rating is warranted if it is moderately 
severe, and a 30 percent disability rating is warranted if it is 
severe.  38 C.F.R. § 4.73, Diagnostic Code 5311 (2010).

A slight disability of the muscles anticipates a simple wound of 
muscle without debridement or infection.  There should be a 
history of superficial wound with brief treatment and return to 
duty.  Medical records should indicate healing with good 
functional results.  38 C.F.R. § 4.56(d)(1).  There should be no 
cardinal signs or symptoms of muscle loss, loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, impairment 
of coordination, and uncertainty of movement.  38 C.F.R. § 
4.56(c).

A moderate disability of the muscles is defined as a through and 
through or deep penetrating wound of short track from a single 
bullet, small shell or shrapnel fragment, without explosive 
effect of high velocity missile, residuals of debridement, or 
prolonged infection.  Consistent with this level of disability is 
a record of in-service treatment of the wound.  There should also 
be a record of consistent complaint of one or more of the 
cardinal signs and symptoms of muscle disability, i.e. loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  There 
should also be particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by the 
injured muscles.  At this level of disability, objective findings 
indicate exit scars, a short track of missile through muscle 
tissue.  Some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered threshold 
of fatigue when compared to the sound side.  38 C.F.R. 
§ 4.56(d)(2).

A moderately severe muscle wound is a through and through or deep 
penetrating wound by a small high velocity missile or a large 
low-velocity missile, with debridement, prolonged infection, or 
sloughing of soft parts, and intermuscular scarring.  A history 
consistent with this type of injury should include 
hospitalization for a prolonged period of treatment of the wound, 
with a record of cardinal symptoms consisting of loss of power, 
weakness, lowered threshold of fatigue, pain, impairment of 
coordination and uncertainty of movement, and, if present, 
evidence of inability to keep up with work requirements.  
Objective findings would include entrance and (if present) exit 
scars indicating a track of a missile through one or more muscle 
groups.  Objective findings would also include indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests of 
strength and endurance compared with sound side should 
demonstrate positive evidence of impairment 38 C.F.R. § 4.56(d) 
(3).

A severe muscle wound is a through and through or deep 
penetrating wound due to a high-velocity missile or large or 
multiple low velocity missiles, or with shattering bone fracture 
or open comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, and intermuscular binding 
and scarring.  A history consistent with this type of injury 
should include hospitalization for a prolonged period of 
treatment of the wound, with a record of consistent complaint of 
cardinal symptoms worse than those shown for moderately severe 
muscle injuries, consisting of loss of power, weakness, lowered 
threshold of fatigue, pain, impairment of coordination and 
uncertainty of movement, and, if present, evidence of inability 
to keep up with work requirements.  Objective findings would 
include ragged, depressed and adherent scars indicating wide 
damage to muscle groups in missile track; indications on 
palpation of loss of deep fascia, muscle substance, or soft 
flabby muscles in wound area; muscles swell and harden abnormally 
in contraction; and tests of strength, endurance, or coordinated 
movements compared with sound side indicate severe impairment of 
function.  

If present, objective findings would also include X-ray evidence 
of minute multiple scattered foreign bodies indicating 
intermuscular trauma and explosive effect of the missile; 
adhesion of scar to a long bone; diminished muscle excitability 
to pulsed electrical current in electrodiagnostic tests; visible 
or measurable atrophy; adaptive contraction of an opposing muscle 
group; atrophy of muscle groups not in the track of the missile; 
and induration or atrophy of an entire muscle group.  38 C.F.R. § 
4.56(d) (4).

The record reflects that in August 1974, the Veteran's right calf 
was caught in a machine and a crush contusion type injury was 
sustained.  While hospitalized for 18 days, it was confirmed that 
a hematoma in the calf area was present.  The condition slowly 
resolved and left no vascular residual impairment.  It was later 
shown that the injury produced gastroc shortening causing an 
ankle equinus deformity.  Surgery in May 1976 was for release of 
right gastrocnemius aponeurosis.

Approximately three decades later, in September 2007, the Veteran 
underwent a VA examination of his right leg.  At that time, the 
Veteran reported that his lower leg muscular area had been doing 
well until about one year prior when he started to have spasms in 
the right calf area.  He also reported that standing for one to 
two hours caused pain and spasms in the right calf muscle and 
walking from 30 to 45 minutes, at a slow pace, aggravated this 
problem.  In addition, he reported daily stiffness in the 
morning, which lasted for about an hour.  He was not on any 
medication for these problems.

Upon physical examination, the examiner indicated that the 
Veteran's gait is without limping.  Palpation of the right calf 
was with complaint of tenderness on palpation of the upper 
posterior calf area, which was accompanied by slight wincing, but 
the rest of the leg was without complaint of tenderness on 
palpation. Also, the examiner noted that the Veteran's right 
ankle was without edema or discoloration, and the right lower leg 
was also without edema or discoloration.

Of significance, it was noted on the examination report, with 
emphasis, that the Veteran terminated all passive range of motion 
testing due to subjective pain.  However, it was also indicated, 
with emphasis, that the Veteran ambulated with a normal gait, 
despite the complaints of subjective pain.

Ultimately, the Veteran was assessed with "right calf crush 
injury with surgery release of the gastrocnemius aponeurosis with 
good results."

Given the above, the Board finds that the Veteran's right calf 
disability more closely approximates slight functional 
impairment, warranting a noncompensable disability rating.  
Specifically, the Veteran's medical records, to include the 
September 2007 VA examination report, indicated healing of the 
right calf with good functional results.  Also, while the 
September 2007 VA examination report indicated that the Veteran 
experienced pain for the past year, after standing or walking for 
a period of time, it does not rise to the level of moderate 
impairment.  Indeed, a moderate impairment of the right calf 
would require a record of consistent complaint of fatigue-pain.  
In fact, there were no other cardinal signs or symptoms of muscle 
loss, loss of power, weakness, impairment of coordination, and 
uncertainty of movement indicated upon examination or in any 
other treatment report.

In addition, objective findings of moderate impairment, to 
include indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side, were not indicated on any of the medical evidence of 
record.

The Board has thoroughly reviewed the Veteran's extensive VA 
outpatient treatment reports and finds no additional evidence 
that pertains to the applicable rating criteria for the Veteran's 
right calf disability.

The Board has also looked at other diagnostic codes for rating 
the Veteran's right calf disability.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  In this regard, the Veteran's September 
2007 examination report revealed that the Veteran had a scar on 
his right lateral posterior calf area and limited motion of the 
right ankle.

Under 38 C.F.R. § 4.118, Diagnostic Code 7801, a 10 percent 
rating is warranted for scars, other than the head, face, or 
neck, that are deep or cause limited motion in an area or areas 
exceeding 6 square inches (39 sq. cm.).  A deep scar, according 
to Note 2, is one associated with underlying soft tissue damage.  
Under Note 1, scars in widely separated areas, as on 2 or more 
extremities or on anterior and posterior surfaces of extremities 
or the trunk, will be separately rated and combined in accordance 
with 38 C.F.R. § 4.25.

Under 38 C.F.R. § 4.118, Diagnostic Code 7802, a 10 percent 
rating is warranted for scars that are superficial, do not cause 
limited motion, and cover area of 144 square inches (929 sq. cm).  
A superficial scar, as defined in Note 2, is one not associated 
with underlying soft tissue damage.  Again, scars in widely 
separated areas, as on 2 or more extremities or on anterior and 
posterior surfaces of extremities or the trunk, will be 
separately rated and combined in accordance with 38 C.F.R. § 
4.25.  See Note 1 to 38 C.F.R. § 4.118, Diagnostic Code 7802.

Under 38 C.F.R. § 4.118, Diagnostic Code 7803, a 10 percent 
rating is warranted for a scar that is superficial and unstable.  
An unstable scar is defined at Note 1 as one where, for any 
reason, there is frequent loss of covering over the scar.  A 
superficial scar is defined in Note (2) as one not associated 
with underlying soft tissue damage.

Under 38 C.F.R. § 4.118, Diagnostic Code 7804, a 10 percent 
rating is warranted for superficial scars that are painful on 
examination.  A superficial scar is again defined in Note (1) as 
one not associated with underlying soft tissue damage.

Under 38 C.F.R. § 4.118, Diagnostic Code 7805, a scar may also be 
rated based upon limitation of function of the part affected.

Limited motion of the ankle is rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5271.  Under those criteria, a 10 percent rating 
is assigned for moderate limitation of motion and a 20 percent 
rating is assigned for marked limitation of motion.

With respect to this particular rating criteria, the words 
"slight," "moderate," and "severe" as used in the various 
diagnostic codes are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence, to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6 (2010).  
It should also be noted that use of terminology such as 
"severe" by VA examiners and others, although an element of 
evidence to be considered by the Board, is not dispositive of an 
issue.  All evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2010).

Upon objective examination, the September 2007 examiner indicated 
that the Veteran had a scar on his right lateral posterior calf 
area that measured 21.6 centimeters long by 1.6 centimeters wide.  
It was not adhered to underlying structures and nontender to 
palpation.  The examiner noted that he did not see any atrophy or 
loss of muscle tone in the Veteran's leg.  As such, based on the 
applicable rating criteria discussed above, the Board does not 
find that a separate rating based on the Veteran's right calf 
scar is warranted as the scar only covers an area of 21.6 by 1.6 
centimeters, was not unstable, and pain was not indicated upon 
examination.  In short, there is no separate disability which 
arises as a result of the Veteran's scar.

During the September 2007 VA examination, the Veteran displayed 
limitation of motion of his right ankle.  Indeed, the Veteran had 
normal plantar flexion of the right ankle but his active range of 
dorsiflexion of 2 degrees and passive range of dorsiflexion was 8 
degrees (20 degrees dorsiflexion is considered normal).  This 
limitation of motion of the Veteran's right ankle represents 
moderate limitation of motion, warranting a separate 10 percent 
disability rating.  There is no evidence of record to suggest 
that the Veteran has marked limitation of motion of his right 
ankle as the Veteran had normal plantar flexion and the Board 
finds that the post-service medical records provide highly 
probative evidence against a finding over and above moderate.

In addition, the Board has also considered application of 38 
C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, supra with respect 
to the Veteran's right ankle disability.  While the September 
2007 examination report indicated that the Veteran's right ankle 
disability caused him pain, upon objective testing (repetitive 
motion) by the September 2007 examiner, there was no additional 
limitation of motion.  

Such findings do not provide for a higher disability rating in 
this case.  Indeed, the DeLuca factors go to additional loss of 
function caused by limitation of motion due to pain.  In the 
September 2007 examination report, the examiner indicated that 
upon repetitive motion, which tested for increased pain, 
weakness, fatigability, incoordination, and lack of range of 
motion, the Veteran exhibited no additional loss or range of 
motion.  In short, there is no additional loss of function caused 
by limitation of motion due to pain.  Therefore, application of 
38 C.F.R. §§ 4.40, 4.45, and 4.59 do not allow for a disability 
rating higher than 10 percent.  See Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

At this juncture, the Board notes that the September 2007 
examination report indicated that the Veteran's right calf 
musculature structures were operated on, and not his right ankle.  
Thus, it is at least unclear whether the limitation of motion of 
the Veteran's right ankle is a manifestation of his right calf 
disability.  However, in resolving all doubt in favor of the 
Veteran, the Board finds that a separate rating is appropriate 
for the Veteran's right ankle disability, and a 10 percent 
disability rating is warranted.  It is important for the Veteran 
to understand that without giving the Veteran all reasonable 
doubt, there would be no basis for the 10 percent finding.

The Board has also considered whether referral for a rating 
outside of the schedule is warranted.

To accord justice in an exceptional case where the scheduler 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director or 
the Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2010).  
The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  The Court has held 
that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first 
instance; however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all potential 
theories of entitlement to a benefit under the law and 
regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  Further, 
the Board must address referral under 38 C.F.R. §3.321(b)(1) only 
where circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional or 
unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Court has clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration is 
warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The 
Court stated that the RO or the Board must first determine 
whether the schedular rating criteria reasonably describe the 
veteran's disability level and symptomatology.  Id. at 115.  If 
the schedular rating criteria do reasonably describe the 
veteran's disability level and symptomatology, the assigned 
schedular evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does 
not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.

The Board has considered an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1) and determined referral for 
extraschedular consideration is not warranted in this case.

Ratings have been assigned that contemplate the disability and 
symptomatology of each manifestation of the Veteran's disability 
resulting from a right calf disability.  There are no 
manifestations of the Veteran's right calf disability that have 
not been contemplated by the rating schedule and an adequate 
evaluation was assigned based on evidence showing the 
symptomatology and/or disability.  Indeed, the record is absent 
for any evidence of marked interference with employment or any 
periods of hospitalization due to his right calf disability.  

The Board notes that in the September 2007 VA examination, the 
Veteran stated that he only works part-time fixing small engines 
and has only been working since May of 2007, part-time.  When 
working, the Veteran indicated that he has to pace himself, but 
he did not describe any other limitation of activities.  In this 
case, there is no evidence of record to suggest that the Veteran 
has missed work due to his right calf disability or that he is 
unemployed due to his right calf disability.  Indeed, at that 
time, the Veteran was employed part-time and stated, himself, in 
the September 2007 examination report, that he had not missed any 
work in the past year because of his calf problem.  Therefore, no 
referral for extraschedular consideration is required and no 
further analysis is in order.  The post-service medical 
evaluation only supports this finding, indicating the minimal 
nature of the problem at this time. 

Duties to Assist and Notify

The Board is required to ensure that VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  
The notification obligation in this case was accomplished by way 
of a letter from the RO to the Veteran dated in May 2007, 
September 2007, and November 2008.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In Vazquez-Flores v. Peake, 22 Vet App. 137 (2008), the Court 
held that more specific notice was necessary for an increased 
rating claim, to include providing the applicable rating 
criteria.  However, Vazquez-Flores was overruled, in part, 
eliminating the requirement that such notice must include 
information about the diagnostic code under which a disability is 
rated, and notice about the impact of the disability on daily 
life.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  In 
any event, while not required, the Veteran was provided with the 
specific language of the diagnostic criteria in post-adjudicatory 
documents.

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case.  The Veteran has not 
made the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal, and 
has not argued that any error or deficiency in the accomplishment 
of the duty to assist has prejudiced him in the adjudication of 
his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the Veteran in the development of the 
claim.

ORDER

Entitlement to a compensable evaluation for a right calf 
disability is denied.

Entitlement to a separate evaluation of 10 percent, but no higher 
than 10 percent, for a right ankle disability is granted, subject 
to the applicable laws and regulations concerning the payment of 
monetary benefits.


REMAND

At the outset, the Board acknowledges the RO's development in 
this case.  Nonetheless, a review of the claims file indicates 
that additional action is needed.  Although the Board sincerely 
regrets the further delay, a remand is necessary to ensure that 
there is a complete record upon which to decide the Veteran's 
claim so that he is afforded every possible consideration.

Recently, the Court has held that, pursuant to 38 U.S.C. § 
5103A(a), when a private examination report "reasonably 
appears" to contain information necessary to properly decide a 
claim but is "unclear" or "not suitable for rating purposes," 
and the information reasonably contained in the report otherwise 
cannot be obtained, VA has a duty to either (1) ask the private 
examiner to clarify the report, (2) request that the claimant 
obtain the necessary information to clarify the report, or (3) 
explain why such clarification is not needed.  Savage v. 
Shinseki, No. 09-4406 (U.S. Vet. App. Jan. 4, 2011).  

Acknowledging that VA has very little ability to compel non-VA 
medical personnel to comply with such a request, the Court 
limited its holding "to those instances in which the missing 
information is relevant, factual, and objective - that is, not a 
matter of opinion - and where the missing evidence bears greatly 
on the probative value of the private examination report."  

In Savage, the Court found that the Board erred in not seeking 
additional clarification of private audiograms, as there was a 
lengthy period of time during which the only available evidence 
consisted of the private audiograms, which could potentially have 
provided a staged rating; the reports rejected by the Board were 
detailed reports clearly based on objective testing and rendered 
by what appear to be competent and experienced specialists; and 
the burden on VA in obtaining this missing information is 
minimal. 

In the instant case, there are two opposing medical opinions of 
record opining as to the relationship between the Veteran's 
claimed hearing loss and his military service.  One opinion is 
provided by a private health care provider and the other was 
provided by a VA examiner.  Of importance, however, it is unclear 
whether the Veteran has a hearing loss "disability" as defined 
by VA regulation.

Parenthetically, a hearing loss disability is defined for VA 
compensation purposes with regard to audiologic testing involving 
puretone frequency thresholds and speech discrimination criteria.  
38 C.F.R. § 3.385 (2010).  For purposes of applying the laws 
administered by VA, impaired hearing will be considered to be a 
disability when the auditory threshold in any of the frequencies 
of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels 
or greater; or when the auditory thresholds for at least three of 
the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hz are 26 
decibels or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  Id.

As noted above, a private health care provider indicated that the 
Veteran underwent audiological testing in December 2006.  Those 
results are included in the record, however, the results are in 
graphical rather than numerical format.  In light of the above 
holding by the Court, and because the results of the December 
2006 audiogram reasonably appear to contain information necessary 
to properly decide the Veteran's claim but are unclear and not 
suitable for rating purposes, the Board finds that a remand is 
necessary to clarify the December 2006 private audiogram results.

Accordingly, the case is REMANDED for the following action:

1.	Send the December 2006 private audiogram 
results to the health care provider, 
"W.J.," who conducted the testing and ask 
her to interpret the graphical results of 
that report.  Specifically, numerical 
results for auditory thresholds in the 
frequencies of 500, 1,000, 2,000, 3,000, 
or 4,000 Hertz should be provided.  In 
addition, W.J. should note whether speech 
recognition scores, if any, were obtained 
using the Maryland CNC Test.

If the RO is unable to make contact with 
W.J., or W.J. refuses to comply with VA's 
request, the RO should document such 
results in the claims file.

2.	Then, readjudicate the Veteran's claim for 
service connection for bilateral hearing 
loss, with application of all appropriate 
laws, regulations, and case law, and 
consideration of any additional 
information obtained as a result of this 
Remand.  If the decision, with respect to 
the claim, remains adverse to the Veteran, 
he and his representative, if any, should 
be furnished a supplemental statement of 
the case and afforded an appropriate 
period of time within which to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).

______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


